  4:19-cv-03036-JMG-CRZ Doc # 27 Filed: 07/27/21 Page 1 of 2 - Page ID # 182




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

INVICTUS RESIDENTIAL POOLER
TRUST 1A,
                                                       4:19-CV-3036
                   Plaintiff,

vs.                                                      ORDER

CYNTHIA J. ZIEMBA, et al.,

                   Defendants.


      This was a case seeking foreclosure on real property that, after a
muddled trip through default judgment, resulted in an October 19, 2020
Judgment and Decree of Foreclosure and Order of Sale. Filing 24. Pursuant to
that order, the United States Marshals Service was to sell the property, report
the sale to the Court, and deposit the proceeds of the sale into the Court's
registry. Filing 24 at 2. After that, what would generally happen in a case of
this kind is that the plaintiff would file a motion to confirm the sale, and
assuming a proper showing was made, the Court would enter another order
confirming the sale, ordering the Marshal to issue a deed to the purchaser, and
disbursing the funds to pay the plaintiff's costs, the Marshal's expenses, and
the underlying debt. See filing 24 at 2-3.
      The Marshal has reported to the Court that the property at issue has
been sold at auction, but has not deposited the proceeds of the sale into the
Court's registry. Instead, the Clerk of the Court has been advised that the
funds have already been made available to the plaintiff's counsel. That's a
problem, because the sale hasn't actually been confirmed yet. It's also a
problem because the Court can't pay the Marshal's costs without money to pay
  4:19-cv-03036-JMG-CRZ Doc # 27 Filed: 07/27/21 Page 2 of 2 - Page ID # 183




them. And it's simply not compliant with the Court's order and the Court's own
obligations regarding the handling of funds. Accordingly,


      IT IS ORDERED:


      1.    The United States Marshals Service for the District of
            Nebraska shall recover the proceeds of the sale and deposit
            them into the registry of the Court, as required by the
            Court's Judgment and Decree of Foreclosure and Order of
            Sale (filing 24).


      2.    The plaintiff's counsel shall facilitate recovery of the funds
            and their payment into the Court's registry, and neither the
            plaintiff nor any person acting on the plaintiff's behalf shall
            dissipate the funds pending further order of the Court.


      3.    The Clerk of the Court shall provide a copy of this order and
            a copy of filing 24 to the United States Marshals Service.


      Dated this 27th day of July, 2021.


                                            BY THE COURT:



                                            John M. Gerrard
                                            United States District Judge




                                      -2-
